     Case 2:19-cv-02075-TLN-KJN Document 29 Filed 08/25/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    O.Z. MARTIN,                                      No. 2: 19-cv-2075 TLN KJN P
12                       Plaintiff,
13             v.                                       ORDER
14    ROBERT FOX, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. Pending before the court is defendants’ August 14, 2020 motion to modify

19   the scheduling order. For the reasons stated herein, defendants’ motion is granted in part and

20   denied in part.

21          Pursuant to the April 16, 2020 discovery and scheduling order, the discovery deadline was

22   August 14, 2020, and the dispositive deadline is November 6, 2020. (ECF No. 25.)

23          In the pending motion, defendants request an extension of time to receive discovery

24   requests from plaintiff. Defendants allege that they filed a motion to compel after plaintiff failed

25   to respond to their discovery requests. Defendants request that the scheduling order be modified

26   so that they may obtain plaintiff’s responses to their discovery requests addressed in the motion to

27   compel.

28   ////
                                                        1
     Case 2:19-cv-02075-TLN-KJN Document 29 Filed 08/25/20 Page 2 of 2

 1          On August 14, 2020, defendants filed a timely motion to compel based on plaintiff’s

 2   alleged failure to respond to their discovery requests. (ECF No. 26.) Because defendants filed a

 3   timely motion to compel, defendants do not require an extension of time to obtain the documents

 4   sought in the motion to compel.

 5          In the pending motion, defendants also request an extension of time to take plaintiff’s

 6   deposition and for an extension of the dispositive motion deadline. Defendants state that they

 7   were unable to conduct plaintiff’s deposition before the discovery deadline because the California

 8   Department of Corrections and Rehabilitation (“CDCR”) requested that the Office of the

 9   Attorney General continue all depositions through the end of August 2020 due to the COVID-19

10   pandemic. Defendants request an extension to December 18, 2020 to serve plaintiff with the

11   notice required by Federal Rule of Civil Procedure 30(b)(1) for taking his deposition. Defendants

12   request that the dispositive motion deadline be extended to March 8, 2021.

13          Defendants’ requested time period is too long. Good cause appearing, defendants’

14   requests for an extension of time to take plaintiff’s deposition and to extend the dispositive

15   motion deadline are partially granted.

16          Accordingly, IT IS HEREBY ORDERED that:

17          1.   Defendants’ motion to modify the scheduling order (ECF No. 27) is granted as to

18               defendants’ request for an extension of time to conduct plaintiff’s deposition and to

19               extend the dispositive motion deadline; defendants’ motion to modify the scheduling

20               order is denied in all other respects;
21          2. If defendants intend to depose plaintiff, they shall do so by no later than October 30,

22               2020, with appropriate notice required by Federal Rule of Civil Procedure 30(b)(1) for

23               taking his deposition;

24          3. The dispositive motion deadline is extended to January 8, 2021.

25   Dated: August 24, 2020

26
     Mart2075.mod
27

28
                                                          2
